

	

		II

		109th CONGRESS

		1st Session

		S. 2033

		IN THE SENATE OF THE UNITED

		  STATES

		

			November 17, 2005

			Mr. Kennedy (for himself

			 and Mr. Kerry) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To amend the Wild and Scenic Rivers Act to

		  designate segments of the Taunton River in the Commonwealth of Massachusetts as

		  a component of the National Wild and Scenic Rivers System.

	

	

		1.Taunton River,

			 MassachusettsSection 3(a) of

			 the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended—

			(1)by designating

			 the undesignated paragraph relating to the White Salmon River as paragraph

			 (167); and

			(2)by adding at the

			 end the following:

				

					(168)Taunton River,

				MassachusettsThe segment

				downstream from the headwaters of the Taunton River, from the confluence of the

				Town River and the Matfield River in Bridgewater to the Mount Hope Bay in the

				city of Fall River,

				Massachusetts.

					.

			

